    Case 8:20-mj-01657-AAS Document 13 Filed 07/13/20 Page 1 of 4 PageID 127




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

vs.                                                 Case No: 8:20-mj-1657-T-AAS1

JONATHAN DAVID GRENON
JORDAN PAUL GRENON                          /

                   ORDER OF DETENTION PENDING TRIAL

       Upon the government’s oral motions for detention as to both Jonathan Grenon

and Jordan Grenon (Doc. 9) and the defendants’ oral motions for release (Doc. 10),

the court held a detention hearing under 18 U.S.C. § 3142(a) & (f) and concluded

detention is warranted.    More specifically, the following facts require the detention

of both these defendants pending trial in this case.

       As an initial matter, after a preliminary hearing, the court concluded there is

probable cause to believe that the defendants have committed the following offenses:

conspiracy to defraud the United States and to deliver misbranded drugs, in violation

of 18 U.S.C. § 371; and criminal contempt, in violation of 18 U.S.C. § 401(3).

       The government moves for detention under 18 U.S.C. § 3142(f)(2)(A) and (B)

on the grounds that there is a serious risk that these two defendants will flee and

also a serious risk that both of them will obstruct justice or attempt to obstruct justice.

       Both defendants insisted on representing themselves throughout their initial

appearances, including their preliminary hearings and their detention hearings.



1 The criminal case in the United States District Court for the Southern District of
Florida is case number 20-3050-MJ-OTAZO-REYES.

                                            1
  Case 8:20-mj-01657-AAS Document 13 Filed 07/13/20 Page 2 of 4 PageID 128




After conducting the appropriate inquiry, I concluded they both knowingly and

voluntarily waived their rights to counsel and permitted each of them to represent

themselves. Although an attorney was available to them on stand-by throughout both

days of the hearings (and I repeatedly reminded them of counsel’s availability for

consultation), neither of the defendants availed themselves of that resource. Both

defendants also refused to meet with the pretrial services officers to assist those

officers with the preparation of bail reports.

      I find that the credible evidence, the testimony, and information proffered by

the government at the hearings establish, by a preponderance of the evidence, that

no condition or combination of conditions of release will reasonably assure either of

these defendants’ presence as required, and, by clear and convincing evidence, that

no condition or combination of conditions of release will reasonably assure the safety

of the community, in that: (1) in a federal civil action pending in the United States

District Court for the Southern District of Florida, an April 17, 2020 temporary

restraining order and a May, 1, 2020 preliminary injunction prohibited the

defendants and their co-defendants from marketing and distributing their “Miracle

Mineral Solution” (MMS) but these two defendants have repeatedly, willfully, and

proudly defied those orders by continuing to market and distribute MMS at least as

recently as July 4, 2020; (2) MMS is a chemical solution containing sodium chlorite

and water and, when injested as instructed by the defendants, it becomes the

powerful bleaching agent chlorine dioxide; (3) the defendants market MMS as a cure-

all that can treat, prevent, and cure a variety of ailments and have been most recently



                                           2
  Case 8:20-mj-01657-AAS Document 13 Filed 07/13/20 Page 3 of 4 PageID 129




marketing it as a cure for COVID-19; (4) the defendants repeatedly indicated during

the hearings that they would continue to market and distribute MMS because MMS

is their religious sacrament and they have a duty to distribute their religious

sacrament; (5) 2019 revenue for MMS sales was approximately $32,000 per month

but revenue increased to approximately $123,000 monthly starting in March 2020

due to the COVID-19 pandemic; (6) Jonathan Grenon manufactures MMS at his home

in Bradenton, Florida; (7) Jordan Grenon acts as the customer service representative

for any inquiries about MMS and helps process orders; (8) if adjudicated guilty, each

of these defendants is facing a substantial possible prison sentence of 168-210

months; (9) their father (a co-defendant not yet in custody) owns a residential

compound in Santa Marta, Colombia, and is currently at that compound with the

brother (the fourth co-defendant); (10) both of these defendants have extensive

histories of international travel (especially to the residential compound in Colombia)

and Jonathan Grenon’s significant other is from the Dominican Republic; (11) during

the execution of a search warrant at Jonathan Grenon’s residence on or about July 8,

2020, law enforcement discovered $40,000 in cash and $25,000 in gold and coins; and

(12) also during the execution of the search warrant, law enforcement discovered

multiple fully-loaded firearms at the residence (including one hidden in a violin case

custom-made to hide the firearm).     The defendants’ self-serving statements that

they now understand how serious these charges are and so now will abide by court

orders were insufficient to persuade me that there were conditions available to

reasonably assure the safety of any other person or the community and that the



                                          3
  Case 8:20-mj-01657-AAS Document 13 Filed 07/13/20 Page 4 of 4 PageID 130




defendants would appear as required.

      It is therefore, ORDERED:

      The government’s oral motions for detention (Doc. 9) are GRANTED.          The

defendants’ oral motions for Release (Doc. 10) are DENIED.

      The defendants are committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal.    In the event that the defendants choose to no longer

represent themselves, the defendants shall be afforded a reasonable opportunity for

private consultation with defense counsel.   On order of a court of the United States

or on request of an attorney for the government, the person in charge of the

corrections facility shall deliver the defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

      ENTERED in Tampa, Florida this 13th day of July, 2020.




                                         4
